Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Introduction
This office action is in response to Applicant’s communication filed on 02/27/2020. Claims 1-5, 8, 10-17, 19 and 24-28 have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/27/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 8, 10, 12-17, 19 and 24-28 are rejected under 35 U.S.C. 102 (a2) as being anticipated by Gao et al. Publication No. US 2019/0222431 A1 (Gao hereinafter) 


Regarding claim 1,
Gao teaches a packet sending method, comprising:
receiving a first packet from an access circuit (AC) (Para 0142 and Fig. 5 - first PE device receives the data packet sent by the first CE device).
processing the first packet to obtain at least one second packet (Para 0143-0144 and Fig. 5 - after receiving the data packet sent by the first CE device, the first PE device may process the data packet for determining whether the data packet is a BUM packet. When the determining that the data packet is a BUM packet, the first PE device encapsulates the BUM packet into a first VXLAN packet), wherein each of the at least one second packet comprises a first internet protocol (IP), wherein the first IP comprises a second IP or an IP obtained from encrypting part bits of the second IP with an intrinsic entropy value of the first packet (Para 0164 - the original Ethernet frame carrying the ESI label is encapsulated by using the VXLAN header, to obtain a VXLAN packet. The VXLAN packet is encapsulated by using a UDP header, to obtain a UDP packet. The UDP packet is encapsulated by using an IP header, to obtain an IP packet. The IP packet is encapsulated by using an Ethernet header, to obtain an encapsulated VXLAN packet); wherein the second IP is one of an Ethernet segment identifier (ESI) IP of an ESI corresponding to the AC, an IP obtained from a modification to a designated bit of the ESI IP of the ESI corresponding to the AC according to a Root/Leaf attribute of the AC, an IP obtained from replacement of part bits of the ESI IP of the ESI corresponding to the AC with a virtual local area network identifier (VLAN ID) value corresponding to the AC, a third IP, or an IP obtained from a modification to a designated bit of the third IP according to the Root/Leaf attribute of the AC (Note: because this limitation has multiple alternatives and it is only require the examiner  to select one alternative. The examiner chooses to select the first alternative "the second IP is one of an Ethernet segment identifier (ESI) IP of an ESI corresponding to the AC" to examine: Para 0164 - the ESI 1, which corresponding to an AC between the first PE device and the first CE device as stating on fig. 1, is encapsulated into the extended field between the VXLAN header of the first VXLAN packet and the original Ethernet frame), wherein the ESI corresponding to the AC is an ESI bound to a main interface to which the AC belongs (Para 0114 and Fig. 1 - as shown in FIG. 1, ESI 1 are configured for the interfaces by using which the first PE device 101 and the second PE device 102 are respectively connected to the first CE device 11. During specific implementation, the ESI 1 configured for the interface is actually used to identify an access circuit (AC) between the first PE device 101 and the first CE device 11), the ESI IP of the ESI is an IP address corresponding to the ESI, the VLAN ID value corresponding to the AC is configured in the AC and used for matching the first packet, and the third IP is determined through a provider edge (PE) node where the AC is located and a local index of the ESI corresponding to the AC on the PE node or determined through a virtual private network (VPN) domain to which the PE node where the AC is located belongs and the local index of the ESI corresponding to the AC on the PE node (Note: since these limitations are linked to other alternatives that are not selected, therefore, these limitations are not examined).
sending each of the at least one second packet (Para 0166 and Fig. 5 - the first PE device sends the first VXLAN packet to a second PE device).

Regarding claim 2, the method of claim 1,
wherein the IP obtained from the modification to the designated bit of the ESI IP according to Root in a case where a value of the Root/Leaf attribute of the AC is Root is different from the IP obtained from the modification to the designated bit of the ESI IP according to Leaf in a case where the value of the Root/Leaf attribute of the AC is Leaf; and the IP obtained from the modification to the designated bit of the third IP according to Root in the case where the value of the Root/Leaf attribute of the AC is Root is different from the IP obtained from the modification to the designated bit of the third IP according to Leaf in the case where the value of the Root/Leaf attribute of the AC is Leaf (Note: Because the previous limitation has multiple alternatives and it is only require the examiner  to select one alternative. The examiner chooses to select "the second IP is one of an Ethernet segment identifier (ESI) IP of an ESI corresponding to the AC" to examine (see claim 1). Since these limitations are linked to other alternatives that are not selected, therefore, these limitations are not examined). 

Regarding claim 3, the method of claim 1,
wherein the third IP comprises a first part and a second part, wherein in the case where the third IP is determined through the PE node where the AC is located and the local index of the ESI corresponding to the AC on the PE node, the first part comprises the local index and the second part comprises at least one of a designated part of a designated IP address configured on the PE node where the AC is located, wherein the third IP of each AC on the PE node comprises the designated part, or a common binary-bit part of designated attribute values configured ESI-by-ESI through a same configuration command on the PE node where the AC is located (Note: Because the previous limitation has multiple alternatives and it is only require the examiner  to select one alternative. The examiner chooses to select "the second IP is one of an Ethernet segment identifier (ESI) IP of an ESI corresponding to the AC" to examine (see claim 1). Since these limitations are linked to other alternatives that are not selected, therefore, these limitations are not examined); 
wherein in the case where the third IP is determined through the VPN domain to which the PE node where the AC is located belongs and the local index of the ESI corresponding to the AC on the PE node, the first part comprises the local index and the second part comprises a common binary-bit part of designated IP addresses configured through a same configuration command on PE nodes of a VPN domain to which the at least one second packet belongs, wherein the VPN domain is a set of PE nodes for sending or receiving the at least one second packet (Note: Because the previous limitation has multiple alternatives and it is only require the examiner  to select one alternative. The examiner chooses to select "the second IP is one of an Ethernet segment identifier (ESI) IP of an ESI corresponding to the AC" to examine (see claim 1). Since these limitations are linked to other alternatives that are not selected, therefore, these limitations are not examined). 


Regarding claim 4, the method of claim 1,
wherein the local index comprises at least one of: an ESI value; an ESI alias value, which is a value configured for an attribute of the ESI corresponding to the AC, wherein the ESI corresponding to the AC differs from other ESIs on the PE node in the attribute; an ESI local distinguishment value, which is a value of a first designated field in the ESI corresponding to the AC, wherein on the PE node where the AC is located, the first designated fields corresponding to different ESIs have different values; or an ESI intra-domain distinguishment value, which is a value of a second designated field in the ESI corresponding to the AC, wherein in the VPN domain to which the PE node where the AC is located belongs, the second designated fields corresponding to different ESIs have different values (Note: Because the previous limitation has multiple alternatives and it is only require the examiner  to select one alternative. The examiner chooses to select "the second IP is one of an Ethernet segment identifier (ESI) IP of an ESI corresponding to the AC" to examine (see claim 1). Since these limitations are linked to other alternatives that are not selected, therefore, these limitations are not examined). 

Regarding claim 5, the method of claim 1,
Gao teaches
wherein the first IP is located in one of the following positions of the each of the at least one second packet: a source IP or an internet protocol version 6 (IPv6) option header (Para 0119 – XVLAN information as VNI identifier is located in a source IP XVLAN header of the XVLAN packet).


Regarding claim 8, the method of claim 1,
Gao teaches
wherein a source IP of each of the at least one second packet is routable in an underlay network or is non-routable in the underlay network (Para 0145 –the XVLAN packet with source IP headers as states on Fig. 2-4 is routable to another PE device via a VXLAN tunnel network).


Regarding claim 10,
Gao teaches a packet processing method, comprising:
receiving a first packet sent by a provider edge (PE) node (Para 0168 and Fig. 5 - the second PE device receives the first VXLAN packet from the first PE device), wherein the PE node processes a second packet received from a first access circuit (AC) to obtain the first packet (Para 0142-0144 and Fig. 5 - first PE device receives the data packet sent by the first CE device; after receiving the data packet sent by the first CE device, the first PE device may process the data packet for determining whether the data packet is a BUM packet. When the determining that the data packet is a BUM packet, the first PE device encapsulates the BUM packet into a first VXLAN packet) and the first packet comprises a first internet protocol (IP), wherein the first IP comprises a second IP or an IP obtained by through encrypting part bits of the second IP with an intrinsic entropy value of the second packet (Para 0164 - the original Ethernet frame carrying the ESI label is encapsulated by using the VXLAN header, to obtain a VXLAN packet. The VXLAN packet is encapsulated by using a UDP header, to obtain a UDP packet. The UDP packet is encapsulated by using an IP header, to obtain an IP packet. The IP packet is encapsulated by using an Ethernet header, to obtain an encapsulated VXLAN packet), wherein the second IP is one of an Ethernet segment identifier (ESI) IP of an ESI corresponding to the first AC, an IP obtained from a modification to a designated bit of the ESI IP of the ESI corresponding to the first AC according to a Root/Leaf attribute of the first AC, an IP obtained from replacement of part bits of the ESI IP of the ESI corresponding to the first AC with a virtual local area network identifier (VLAN ID) value corresponding to the first AC, a third IP, or an IP obtained from a modification to a designated bit of the third IP according to the Root/Leaf attribute of the first AC (Note: because this limitation has multiple alternatives and it is only require the examiner  to select one alternative. The examiner chooses to select the first alternative "the second IP is one of an Ethernet segment identifier (ESI) IP of an ESI corresponding to the AC" to examine: Para 0164 - the ESI 1, which corresponding to an AC between the first PE device and the first CE device as stating on fig. 1, is encapsulated into the extended field between the VXLAN header of the first VXLAN packet and the original Ethernet frame), wherein the ESI corresponding to the first AC is an ESI bound to a main interface to which the first AC belongs (Para 0114 and Fig. 1 - as shown in FIG. 1, ESI 1 are configured for the interfaces by using which the first PE device 101 and the second PE device 102 are respectively connected to the first CE , the ESI IP of the ESI is an IP address corresponding to the ESI, the VLAN ID value corresponding to the first AC is configured in the first AC and used for matching the second packet, and the third IP is determined through a PE node where the first AC is located and a local index of the ESI corresponding to the first AC on the PE node or determined through a virtual private network (VPN) domain to which the PE node where the first AC is located belongs and the local index of the ESI corresponding to the first AC on the PE node (Note: since these limitations are linked to other alternatives that are not selected, therefore, these limitations are not examined).
processing the first packet according to an ESI value corresponding to the first IP comprised in the first packet or performing ESI filtering on the first packet according to the second IP and configuration information on a receiver receiving the first packet (Para 0169-0171 and Fig. 5 - The second PE device parses the first VXLAN packet to learn that a label corresponding to a first ESI is encapsulated in the first VXLAN packet. The second PE device determines whether the first ESI obtained by parsing the first VXLAN packet is the same as a second ESI configured for an interface connecting the second PE device and the first CE device, and if the second PE device determines that the first ESI encapsulated in the first VXLAN packet is the same as the second ESI, the second PE device does not forward the first VXLAN packet to the first CE device).


Regarding claim 12, the method of claim 10,
wherein performing the ESI filtering on the first packet according to the second IP and the configuration information on the receiver receiving the first packet comprises:
determining at least one designated packet according to the first packet; and determining a second AC for sending each of the at least one designated packet; and performing the ESI filtering on each of the at least one designated packet according to the second IP and configuration information of the second AC of each of the at least one designated packet, wherein the configuration information comprises at least one of a Root/Leaf attribute of the second AC or an IP corresponding to the second AC (Note: Because the previous limitation has multiple alternatives and it is only require the examiner  to select one alternative. The examiner chooses to select "processing the first packet according to an ESI value corresponding to the first IP comprised in the first packet" to examine (see claim 10). Since these limitations are linked to another alternatives that is not selected, therefore, these limitations are not examined).

Regarding claim 13, the method of claim 12,
wherein performing the ESI filtering on each of the at least one designated packet according to the second IP and the configuration information of the second AC of each of the at least one designated packet comprises:
in a case where a main interface to which the second AC of each of the at least one designated packet belongs is bound to a non-zero ESI or a value of the Root/Leaf attribute of the second AC is Leaf and in a case where the second IP and the second AC of each of the at least one designated packet satisfy a first predetermined condition, discarding each of the at least one designated packet (Note: Because the previous limitation has multiple alternatives and it is only require the examiner  to select one alternative. The examiner chooses to select "processing the first packet according to an ESI value corresponding to the first IP comprised in the first packet" to examine (see claim 10). Since these limitations are linked to another alternatives that is not selected, therefore, these limitations are not examined).


Regarding claim 14, the method of claim 13,
wherein the first predetermined condition comprises at least one of:
the second IP is equal to the IP corresponding to the second AC of each of the at least one designated packet; a value of a designated binary bit in the second IP is 1 and the value of the Root/Leaf attribute of the second AC of each of the at least one designated packet is Leaf, the value of the designated binary bit in the second IP is 0 and the value of the Root/Leaf attribute of the second AC of the each of the at least one designated packet is Leaf, IP1 ^ IP2 < (m + 1), wherein ^ denotes a bitwise logical exclusive OR operator; or (IP1 & IP2) & Flag = Flag, wherein & denotes a bitwise logical AND operator, Flag denotes a predetermined value, and only one binary bit in Flag has a value of 1, wherein IP 1 denotes the second IP, IP2 denotes the IP corresponding to the second AC of each of the at least one designated packet, and m denotes an IP-address inverse mask, wherein the IP-address inverse mask is obtained from a bitwise NOT operation on an IP-address mask of an ESI IP corresponding to the ESI bound to the main interface to which the second AC of each of the at least one designated packet belongs (Note:Because the previous limitation has multiple alternatives and it is only require the examiner  to select one alternative. The examiner chooses to select "processing the first packet according to an ESI value corresponding to the first IP comprised in the first packet" to examine (see claim 10). Since these limitations are linked to another alternatives that is not selected, therefore, these limitations are not examined). 


Regarding claim 15, the method of claim 10,
Claim 15 is analyzed and interpreted as claim 3.

Regarding claim 16, the method of claim 10,
Claim 16 is analyzed and interpreted as claim 4.

Regarding claim 17, the method of claim 10,
Claim 17 is analyzed and interpreted as claim 5.

Regarding claim 19, the method of claim 10,
Claim 19 is analyzed and interpreted as claim 8.


Regarding claim 24,
Gao teaches a provider edge (PE) node, comprising:
a communication interface configured to receive a first packet from an access circuit (AC) (Para 0142 and Fig. 5 - first PE device receives the data packet sent by the first CE device, and determines that the data packet is a BUM packet).
a processor configured to process the first packet to obtain at least one second packet (Para 0143-0144 and Fig. 5 - after receiving the data packet sent by the first CE device, the first PE device may process the data packet for determining whether the data packet is a BUM packet. When the determining that the data packet is a BUM packet, the first PE device encapsulates the BUM packet into a first VXLAN packet), wherein each of the at least one second packet comprises a first internet protocol (IP), wherein the first IP comprises a second IP or an IP obtained from encryption part bits of the second IP with an intrinsic entropy value of the first packet (Para 0164 - the original Ethernet frame carrying the ESI label is encapsulated by using the VXLAN header, to obtain a VXLAN packet. The VXLAN packet is encapsulated by using a UDP header, to obtain a UDP packet. The UDP packet is encapsulated by using an IP header, to obtain an IP packet. The IP packet is encapsulated by using an Ethernet header, to obtain an encapsulated VXLAN packet); and the second IP is one of an Ethernet segment identifier (ESI) IP of an ESI corresponding to the AC, an IP obtained from a modification to a designated bit of the ESI IP of the ESI corresponding to the AC according to a Root/Leaf attribute of the AC, an IP obtained from replacement of part bits of the ESI IP of the ESI corresponding to the AC with a virtual local area network identifier (VLAN ID) value corresponding to the AC, a third IP, or an IP obtained from a modification to a designated bit of the third IP according to the Root/Leaf attribute of the AC (Note: because this limitation has multiple alternatives and it is only require the examiner  to select one alternative. The examiner chooses to select the first alternative "the second IP is one of an Ethernet segment identifier (ESI) IP of an ESI corresponding to the AC" to examine: Para 0164 - the ESI 1, which corresponding to an AC between the first PE device and the first CE device as stating on fig. 1, is encapsulated into the extended field between the VXLAN header of the first VXLAN packet and the original Ethernet frame), wherein the ESI corresponding to the AC is an ESI bound to a main interface to which the AC belongs (Para 0114 and Fig. 1 - as shown in FIG. 1, ESI 1 are configured for the interfaces by using which the first PE device 101 and the second PE device 102 are respectively connected to the first CE device 11. During specific implementation, the ESI 1 configured for the interface is actually used to identify an access circuit (AC) between the first PE device 101 and the first CE device 11), the ESI IP of the ESI is an IP address corresponding to the ESI, the VLAN ID value corresponding to the AC is configured in the AC and used for matching the first packet, and the third IP is determined through a PE node where the AC is located and a local index of the ESI corresponding to the AC on the PE node or determined through a virtual private network (VPN) domain to which the PE node where the AC is located belongs and the local index of the ESI corresponding to the AC on the PE node (Note: since these limitations are linked to other alternatives that are not selected, therefore, these limitations are not examined).
wherein the communication interface is further configured to send each of the at least one second packet (Para 0166 and Fig. 5 - the first PE device sends the first VXLAN packet to a second PE device).


Regarding claim 25,
Gao teaches a node, comprising:
a communication interface configured to receive a first packet sent by a provider edge (PE) node (Para 0168 and Fig. 5 - the second PE device receives the first VXLAN packet from the first PE device), wherein the PE node processes a second packet received from an access circuit (AC) to obtain the first packet (Para 0142-0144 and Fig. 5 - first PE device receives the data packet sent by the first CE device; after receiving the data packet sent by the first CE device, the first PE device may process the data packet for determining whether the data packet is a BUM packet. When the determining that the data packet is a BUM packet, the first PE device encapsulates the BUM packet into a first VXLAN packet) and the first packet comprises a first internet protocol (IP), wherein the first IP comprises a second IP or an IP obtained from encryption part bits of the second IP with an intrinsic entropy value of the second packet (Para 0164 - ; and the second IP is one of an Ethernet segment identifier (ESI) IP of an ESI corresponding to the AC, an IP obtained from a modification to a designated bit of the ESI IP of the ESI corresponding to the AC according to a Root/Leaf attribute of the AC, an IP obtained from replacement of part bits of the ESI IP of the ESI corresponding to the AC with a virtual local area network identifier (VLAN ID) value corresponding to the AC, a third IP, or an IP obtained from a modification of a designated bit of the third IP according to the Root/Leaf attribute of the first AC (Note: because this limitation has multiple alternatives and it is only require the examiner  to select one alternative. The examiner chooses to select the first alternative "the second IP is one of an Ethernet segment identifier (ESI) IP of an ESI corresponding to the AC" to examine: Para 0164 - the ESI 1, which corresponding to an AC between the first PE device and the first CE device as stating on fig. 1, is encapsulated into the extended field between the VXLAN header of the first VXLAN packet and the original Ethernet frame), wherein the ESI corresponding to the AC is an ESI bound to a main interface to which the AC belongs (Para 0114 and Fig. 1 - as shown in FIG. 1, ESI 1 are configured for the interfaces by using which the first PE device 101 and the second PE device 102 are respectively connected to the first CE device 11. During specific implementation, the ESI 1 configured for the interface is actually used to identify an access circuit (AC) between the first PE device 101 and the first CE device 11), the ESI IP of the ESI is an IP address corresponding to the ESI, the VLAN ID value corresponding to the AC is configured in the AC and used for matching the second packet, and the third IP is determined through a PE node where the AC is located and a local index of the ESI corresponding to the AC on the PE node or determined through a virtual private network (VPN) domain to which the PE node where the AC is located belongs and the local index of the ESI corresponding to the AC on the PE node (Note: since these limitations are linked to other alternatives that are not selected, therefore, these limitations are not examined).
a processor configured to process the first packet according to an ESI value corresponding to the first IP comprised in the first packet or perform ESI filtering on the first packet according to the second IP and configuration information on a receiver receiving the first packet in the case where the first IP comprises the second IP (Para 0169-0171 and Fig. 5 - The second PE device parses the first VXLAN packet to learn that a label corresponding to a first ESI is encapsulated in the first VXLAN packet. The second PE device determines whether the first ESI obtained by parsing the first VXLAN packet is the same as a second ESI configured for an interface connecting the second PE device and the first CE device, and if the second PE device determines that the first ESI 


Regarding claim 26,
Gao teaches a packet processing system, comprising a first node and a second node (Para 0115 and Fig. 1 – a first PE device 101 and a second PE device 102)
wherein the first node is configured to receive a first packet from an access circuit (AC) (Para 0142 and Fig. 5 - first PE device receives the data packet sent by the first CE device) and process the first packet to obtain at least one second packet (Para 0143-0144 and Fig. 5 - after receiving the data packet sent by the first CE device, the first PE device may process the data packet for determining whether the data packet is a BUM packet. When the determining that the data packet is a BUM packet, the first PE device encapsulates the BUM packet into a first VXLAN packet), and send the at least one second packet to the second node (Para 0166 and Fig. 5 - the first PE device sends the first VXLAN packet to a second PE device), wherein each of the at least one second packet comprises a first internet protocol (IP), which comprises a second IP or an IP obtained from encryption of part bits of the second IP with an intrinsic entropy value of the first packet (Para 0164 - the original Ethernet frame carrying the ESI label is encapsulated by using the VXLAN header, to obtain a VXLAN packet. The VXLAN packet is encapsulated by using a UDP header, to obtain a UDP packet. The UDP packet is encapsulated by using an IP header, to obtain an IP packet. The IP packet is encapsulated by using an Ethernet header, to obtain an encapsulated VXLAN packet); wherein the second IP is one of an Ethernet segment identifier (ESI) IP of an ESI corresponding to the AC, an IP obtained from a modification to a designated bit of the ESI IP of the ESI corresponding to the AC according to a Root/Leaf attribute of the AC, an IP obtained from replacement of part bits of the ESI IP of the ESI corresponding to the AC with a virtual local area network identifier (VLAN ID) value corresponding to the AC, a third IP, or an IP obtained from a modification to a designated bit of the third IP according to the Root/Leaf attribute of the AC (Note: because this limitation has multiple alternatives and it is only require the examiner  to select one alternative. The examiner chooses to select the first alternative "the second IP is one of an Ethernet segment identifier (ESI) IP of an ESI corresponding to the AC" to examine: Para 0164 - the ESI 1, which corresponding to an AC between the first PE device and the first CE device as stating on fig. 1, is encapsulated into the extended field between the VXLAN header of the first VXLAN packet and the original Ethernet frame), wherein the ESI corresponding to the AC is an ESI bound to a main interface to which the AC belongs (Para 0114 and Fig. 1 - as shown in FIG. 1, ESI 1 are configured for the interfaces by using which the first PE device 101 and the second PE device 102 are respectively connected to the first CE device 11. During specific implementation, the ESI 1 configured for the , the ESI IP of the ESI is an IP address corresponding to the ESI, the VLAN ID value corresponding to the AC is a VLAN ID value configured in the AC and used for matching the first packet, and the third IP is determined through a PE node where the AC is located and a local index of the ESI corresponding to the AC on the PE node or determined through a virtual private network (VPN) domain to which the PE node where the AC is located belongs and the local index of the ESI corresponding to the AC on the PE node (Note: since these limitations are linked to other alternatives that are not selected, therefore, these limitations are not examined); and.
wherein the second node is configured to process each of the at least one second packet according to an ESI value corresponding to the first IP comprised in each of the at least one second packet or perform ESI filtering on each of the at least one second packet according to the second IP and configuration information on a receiver receiving the each of the at least one second packet (Para 0169-0171 and Fig. 5 - The second PE device parses the first VXLAN packet to learn that a label corresponding to a first ESI is encapsulated in the first VXLAN packet. The second PE device determines whether the first ESI obtained by parsing the first VXLAN packet is the same as a second ESI configured for an interface connecting the second PE device and the first CE device, and if the second PE device determines that the first ESI encapsulated in the first VXLAN packet is the same as the second ESI, the second PE device does not forward the first VXLAN packet to the first CE device).


Regarding claim 27,
Claim 27 is analyzed and interpreted as a storage medium storing a program of claim 1.


Regarding claim 28,
Claim 28 is analyzed and interpreted as a processor configured to execute a program of claim 1.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Sajassi et al. Publication No. US 2018/0109436 A1 (Sajassi hereinafter) and Balus et al. Publication No. US 2014/0294004 A1 (Balus hereinafter).

Regarding claim 11, the method of claim 10,
Gao teaches wherein processing the first packet according to the ESI value corresponding to the first IP comprised in the first packet comprises:
mirroring the first packet to a designated server when the ESI value corresponding to the first IP comprised in the first packet is a first designated value (Para 0224 - After receiving the VXLAN packet including the ESI 1, the PE device 2 parses the VXLAN packet to obtain value of the ESI 1. If the ESI 1 value is the same with the interface to the first CE device, the VXLAN packet is not forwarded to the first CE device. However, because there is another interface of the PE device 2 and that configured with an ESI 3 value is not blocked, the PE device 2 may send the VXLAN packet including the ESI 1 to the CE device 3 through the interface configured with the ESI 3).
Gao does not explicitly disclose wherein processing the first packet according to the ESI value corresponding to the first IP comprised in the first packet comprises:
performing designated quality of service (QoS) processing on the first packet when the ESI value corresponding to the first IP comprised in the first packet is a second designated value; and 
performing performance statistics on the first packet by using a performance statistics counter bound to a third designated value when the ESI value corresponding to the first IP comprised in the first packet is the third designated value. 
wherein processing the first packet according to the ESI value corresponding to the first IP comprised in the first packet comprises:
performing designated quality of service (QoS) processing on the first packet when the ESI value corresponding to the first IP comprised in the first packet is a second designated value (Para 0054 – based on value of hashed VXLAN network identifier, a particular PE may enforce the applicable QoS policies to forward received VXLAN packet in order to performing quality of service (QoS) processing on the packet). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gao to include the teachings of Sajassi. The motivation for doing so is to reliably enforce quality-of-service (QoS) policies for network traffic in the backbone-to-access direction.  
Balus teaches wherein processing the first packet according to the ESI value corresponding to the first IP comprised in the first packet comprises:
performing performance statistics on the first packet by using a performance statistics counter bound to a third designated value when the ESI value corresponding to the first IP comprised in the first packet is the third designated value (Para 0060 – Label allocation may be provided by per-Mac, per-ESI, or per-VMI. When label allocation is provided per-ESI, the result is a medium label count, egress forwarding with optional MAC lookup, and support of ETREE). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gao to include the teachings of Balus. The motivation for doing so is to provide Border Gateway Protocol (BGP) Media Access Control (MAC) Virtual Private Networking (VPN) within the context of infrastructure based on MPLS labels due to the lack of an operable mechanism or procedure for label allocation.  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DA T. TON whose telephone number is (571)272-9956.  The examiner can normally be reached on Mon-Fri (9am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 571-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DA T TON/Acting Patent Examiner of Art Unit 2445                                                                                                                                                                                                        

/YOUNES NAJI/Primary Examiner, Art Unit 2445